DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10681183.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they produce the same end result. The difference between the instant and the U.S. Patent is in response to a query message. It would have been obvious to include in response to a query message over the Internet from a computing device of an end-user, serving, over the Internet by the server to the computing device, digital data derived from the feature cloud model for use by the computing device to make the system more efficient by adding this feature.

 Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9723109. Although the conflicting claims are not identical, they are not patentably distinct from each other because following: 
The difference between the instant and the U.S. Patent is updating a feature cloud model of the realm and transmitting to the application. It would have been obvious to include updating, by the server system, a feature cloud model of the realm by integrating the received scene map data into the model, wherein the feature cloud model of the realm encompasses a geographic extent that includes a region where the scene is situated, and includes a set of SLAM Triggers, each SLAM Trigger corresponding to a unique location in the region; and transmitting, by the server system to the application, over the wide area network, the augmented reality data associated with the scene, the data from the updated feature cloud model associated with the scene, and the set of SLAM Triggers associated with the scene, for display by the application on the mobile computing device.
See, the table below which shows both application claims on limitation bases.

The instant application 16/895,557
Patent No. US 10681183
  Patent No. US 9723109
Claim 1.  A computer-implemented method of providing a server-based feature cloud model of a realm, the method comprising: 
receiving by a server a series of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three-dimensional volume includes a portion that does not overlap any other three-dimensional volume; 
processing by the server of each one of the received digital contributions to associate such contribution with a global coordinate system; and 
storing and integrating each of the processed contributions in a realm model database so as to provide the feature cloud model of the realm stored on the server.
 A computer-implemented method of providing a server-based feature cloud model of a realm, the method comprising: 
receiving by a server a series of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm, wherein each distinct three- dimensional volume includes a portion that does not overlap any other three-dimensional volume; 
processing by the server of each one of the received digital contributions to associate such contribution with a global coordinate system; 
storing and integrating each of the processed contributions in a realm model database so as to provide the feature cloud model of the realm stored on the server; and 

in response to a query message over the Internet from a computing device of an end-user, serving, over the Internet by the server to the computing device, digital data derived from the feature cloud model for use by the computing device.
A computer-implemented method of providing an augmented reality experience of the method comprising:

receiving, by a server system over a wide area network, via the application on the user’s mobile computing device, scene map data characterizing a 3D model of the scene created by the application, wherein the scene map data includes (i) image data captured by the camera and processed by the application, (ii) geographic coordinate data, and (iii) camera orientation data;

updating, by the server system, a feature cloud model of the realm by integrating the received scene map data into the model, wherein the feature cloud model of the realm (i) encompasses a geographic extent that includes a region where the scene is situated, and (ii) includes a set of SLAM Triggers, each SLAM Trigger corresponding to a unique location in the region;

storing, by the server system, the updated feature cloud model of the realm;


transmitting, by the server system to the application, over the wide area network, (i) the augmented reality data associated with the scene, (ii) the data from the updated feature cloud model associated with the scene, and (iii) the set of SLAM Triggers associated with the scene, for display by the application on the mobile computing device, wherein a specific one of the SLAM Triggers is configured to fire when the user, interacting via the mobile computing device, is located within a specified distance of the location associated with the specific one of the Triggers.


. A method according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 2.  A method according to claim 1, wherein the contributions are in the form of feature clouds.
Claim 2. A method according to claim 1, wherein the contributions are in the form of feature clouds.

Claim 3. A method according to claim 1, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds. 
A method according to claim 1, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds.

A method according to claim 1, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds.
 Claim 4. A computer-implemented method according to claim 1, further comprising: receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model; and processing the received brand-based contributions to associate such brand-based contributions with the global coordinate system and storing and integrating each of the processed brand-based contributions in the realm model database so as to provide the feature cloud model of the realm stored on the server, so that one of the brand-based contributions can be experienced by an end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
Claim 4.  A computer-implemented method according to claim 1, further comprising: receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model; and 
processing the received brand-based contributions to associate them with the global coordinate system and storing the processed brand-based contributions in the realm model database as components of the feature cloud model of the realm, so that one of the brand- based contributions can be experienced by the end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
4. Claim 4.  A computer-implemented method according to claim 1, further comprising: receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model; and 
processing the received brand-based contributions to associate them with the global coordinate system and storing the processed brand-based contributions in the realm model database as components of the feature cloud model of the realm, so that one of the brand- based contributions can be experienced by the end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model.
A computer-implemented method according to claim 1, wherein an object database is coupled to the server, the method further comprising: storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.

Claim 5. A computer-implemented method according to claim 1, wherein an object database is coupled to the server, the method further comprising: storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.

Claim 5.  A computer-implemented method according to claim 1, wherein an object database is coupled to the server, the method further comprising: storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database.

Claim 6. A computer-implemented method according to claim 5, further comprising: causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association.
Claim 6. A computer-implemented method according to claim 5, further comprising:  causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association.

 Claims 6 A computer-implemented method according to claim 5, further comprising:  causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association.
Claim 7. A computer-implemented method according to claim 5, further comprising: before storing the association, processing by the server of the subset of feature cloud data to determine the association.
Claim 7. A computer-implemented method according to claim 5, further comprising: before storing the association, processing by the server of the subset of feature cloud data to determine the association
Claim 7. A computer-implemented method according to claim 5, further comprising: before storing the association, processing by the server of the subset of feature cloud data to determine the association.
A computer-implemented method according to claim 5, wherein receiving by the server the series of digital contributions includes receiving a digital contribution from a given one of the remote computing devices in which the subset of feature cloud data is a part and is identified by the given computing device as a candidate for object processing and the method further comprises, before storing the association, processing by the server of the subset of feature cloud data to determine the association.
Claim 8. A computer-implemented method according to claim 5, wherein receiving by the server the series of digital contributions includes receiving a digital contribution from a given one of the remote computing devices in which the subset of feature cloud data is a part and is identified by the given computing device as a candidate for object processing and the method further comprises, before storing the association, processing by the server of the subset of feature cloud data to determine the association.
Claim 8. A computer-implemented method according to claim 5, wherein receiving by the server system the scene map data includes receiving an identification of the subset of data as a part that is a candidate for object processing and the method further comprises, before storing the association, processing, by the server system, the subset of data to determine the association.
Claim 9.  A computer-implemented method according to claim 7, further comprising: receiving by the server a digital data set, wherein the digital data set contains object data, from a selected remote computing device; processing by the server the digital data set into a processed digital data set that is in a format compatible with the feature cloud model of the realm so as to facilitate a matching process; matching by the server, in the matching process, the processed digital data set with feature cloud data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to the selected one of the objects in the object database; retrieving the association between the selected one of the objects in the object database and a subset of the realm model corresponding to the object encoded by the 4083/1003 processed digital data set; and transmitting to the selected remote computing device an identification of the association.
computer-implemented method according to claim 7, further comprising: 
receiving by the server a digital data set, wherein the digital data set contains object data, from a selected remote computing device; processing by the server the digital data set into a processed digital data set that is in a format compatible with the feature cloud model of the realm so as to facilitate a matching process; 
matching by the server, in the matching process, the processed digital data set with feature cloud data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to the selected one of the objects in the object database;
 retrieving the association between the selected one of the objects in the object database and a subset of the realm model corresponding to the object encoded by the processed digital data set; and transmitting to the selected remote computing device an identification of the association
A computer-implemented method according to claim 7, further comprising: receiving, by the server system, a digital data set, wherein the digital data set contains object data, from the mobile computing device; 
processing, by the server system, the digital data set into a processed digital data set that is in a format compatible with the feature cloud model of the realm so as to facilitate a matching process; 
matching, by the server system, in the matching process, the processed digital data set with data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to a selected object in the object database; 
retrieving the association between the selected object and a subset of the feature cloud model corresponding to the object encoded by the processed digital data set; and transmitting to the mobile computing device an identification of the association.
A computer-implemented method according to claim 1, wherein the realm is a domain.
Claim 10. A computer-implemented method according to claim 1, wherein the realm is a domain.
Claim 10. A computer-implemented method according to claim 1, wherein the realm is a domain.	.
Calms 11. A computer-implemented method according to claim 5, wherein the realm is a domain.
A computer-implemented method according to claim 5, wherein the realm is a domain.
Claim 11. A computer-implemented method according to claim 5, wherein the realm is a domain.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (US 20110224902) in view of Arendash et al. (US 20150009206).

With respect to claim 1, Oi teaches a computer-implemented method of providing a server-based feature cloud model of a realm, the method comprising:
receiving by a server a series of digital contributions that collectively originate from a plurality of remote computing devices, each digital contribution characterizing a defined and distinct three-dimensional volume of the realm (Oi, see FIGS. 3, 4, 6A, 6B, and paragraphs 0079-0080, 0090-0091, The partial global map extracting unit 40 (included in the map management server 10) receives information related to the position of the terminal device 100 (device 100a and 100b are equivalent to remote computing devices) through the communication interface 20 and extracts a partial global map according to the information. Then, the partial global map extracting unit 40 transmits the extracted partial global map to the terminal device 100 through the communication interface 20. The partial global map is a subset of the global map. The partial global map represents positions of physical objects located within a Further, the respective position data included in the local map may be associated with object names corresponding to objects, the three-dimensional positions of feature points belonging to the objects, and the polygon information configuring shapes of the objects, for example. The local map may be built by obtaining the three dimensional position of each feature point according to the above-described pinhole model from the position of the feature point on the imaging plane input from the image recognizing unit 144);
processing by the server of each one of the received digital contributions to associate  such contribution with a global coordinate system (Oi, see paragraphs [0007-0008] the information processing device may further include: a calculating unit that calculates a relative position of the local map to the global map based on position data of objects included in the global map and position data of objects included in the local map; and a converting unit that performs coordinate conversion from the position data of objects included in the local map to data of a coordinate system of the global map according to the relative position of the local map, wherein the updating unit updates the global map by using the position data of objects included in the local map after the coordinate conversion by the converting unit. FIG. 6A and paragraphs [0073-0074, 0079, 0090] FIG. 6A is an illustrative diagram for illustrating a first example of a partial global map acquisition process. Referring to 
 storing and integrating each of the processed contributions in a realm model database as so as to provide the feature cloud model of the realm stored on the server (Oi, see paragraphs [0010, 0020. 0066] server device that stores a global map representing positions of objects in a real space where a plurality of users are in activity using a storage medium; and an information processing device possessed by one user among the plurality of users, the information processing device including a global map acquiring unit that acquires at least a part of the global map from the server device, a local map generating unit that generates a local map representing positions of nearby objects detectable by the information processing device, and an updating unit that updates the global map based on position data of objects included in the local map. FIGS. 6A, 6B, and paragraphs 0078, 0080-0083], further discloses the global map storage unit 30 corresponds to a database that is constructed using a storage medium such as a hard disk or a semiconductor memory and stores the above-described global map representing positions of physical objects in the real space where a plurality of users are in activity. The global map delivery unit 60 delivers the global map stored in the global map storage unit 30 to the terminal device 100 in response to a request from the terminal device 100. The global map delivered from the global map delivery unit 60 is visualized on the screen of the terminal device 100 by a display function of the terminal device 100. A user can thereby view the latest global map (or the global map at a certain point of time in the past).
Oi yet fails to explicitly disclose wherein each distinct three-dimensional volume includes a portion that does not overlap any other three-dimensional volume;
However, Arendash discloses wherein each distinct three-dimensional volume includes a portion that does not overlap any other three-dimensional volume (Arendash, teaches the method involves obtaining an image of objects with a camera of a portable electronic device. A portion of the image is concurrently displayed with representation of the objects in a three-dimensional (3D) model, where the representation of the objects in the 3D model partially overlies the objects in the image. The respective model also includes information identifying one or more markers (e.g., augmented reality markers) for a respective three-dimensional object. An augmented reality marker processing module, which identifies, The one or more objects in the three-dimensional model do not correspond to the one or more objects in the image (i.e. broadly interpreted as partially not overlay). In some embodiments, when the representation of one or more objects in the three-dimensional model at least partially overlays one or more objects in the image, the one or more objects in the three-dimensional model are distinct from the one or more objects, in the image, that they overlay. Paragraphs [0096-0097] further discloses the representation of the one or more objects in the three-dimensional model at least partially overlays the one or more objects in the video. While concurrently displaying the video of the one or more objects and the representation of the one or more objects in the three-dimensional model (i.e. 3D model partially not overlay and can be displaying simultaneously, there are no limited for displaying model), the device receives a user input; and, in response to receiving the user input, stores at least a portion of an image, selected from the video in accordance with a timing of the user input, as texture data for one or more of the one or more objects in the video);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Oi with the teaching of Arendash to provide the method enables reducing adversely affect of operation of the portable electronic device perceived by a user of the portable electronic device since the portable electronic device is not likely to obtain the image with augmented reality markers that are located far from the portable electronic device. The method allows the portable electronic device to receive information for augmented reality markers adjacent to a first region without receiving information for augmented reality markers adjacent to a second region if the portable electronic device is moved from the second region to the first region, and improving speed of obtaining texture data of the objects since the portable electronic devices obtain texture data, where the combination of elements according to known methods would yield a predictable result (Arendash, see paragraphs [0061, 0091]);

With respect to claim 2, Oi-Arendash teaches a method, wherein the contributions are in the form of feature clouds (Oi, see FIG. 14A and paragraphs 0143-0145,  schematically shows a partial global map MG (Ua) stored in the storage unit 132 and a local map MLa generated by the local map generating unit 140. The partial global map MG (Ua) includes nine objects represented by cubes. Further, the local map MLa includes four objects represented by spheres. Of those objects, objects B1, B2(B2'), B3 and B4 are included in common in the partial global map MG (Ua) and the local map MLa· The objects B1, B3 and B4 are immobile objects which hardly move, that are landmarks).

With respect to claim 3, Oi-Arendash teaches a method, wherein the contributions are in a form other than feature clouds, and processing by the server includes converting the contributions to feature clouds (Oi, see FIG. 14A and paragraphs 0143-0145, the local map MLa includes four objects represented by spheres. Of those objects, objects Bl, B2(B2'), B3 and B4 are included in common in the partial global map MG (Ua) and the local map MLa· The objects B1, B3 and B4 are immobile objects which hardly move, that are landmarks The calculating unit 160 thus calculates a position and a posture of the local map in such a way that, when the position data of the objects B1, B3 and B4 of the local map is converted into data of the global coordinate system, the  converted data and the position data of the objects Bl, B3 and B4 included in the partial global map coincide with each other).

With respect to claim 5, Oi-Arendash teaches a computer-implemented method, wherein an object database is coupled to the server, the method further comprising:
storing, by the server, an association between a subset of feature cloud data in the feature cloud model of the realm and a selected one of the objects in the object database (Oi, see FIG. 3 and paragraphs 0069, 0078, the global map storage unit 30 corresponds to a database that is constructed using a storage medium such as a hard disk or a semiconductor memory and stores global map representing positions of physical objects in the real space where a plurality of users are in activity. The terminal device 100 has a sensor function capable of detecting positions of nearby objects. Then, the terminal device 100 generates a local map that represents positions of objects in the vicinity of its own device (e.g. in an area ALa or an area AL6) using the sensor function. In a case of using Simultaneous 

With respect to claim 6, Oi-Arendash teaches  a computer-implemented method, further comprising:
causing, by the server, the subset to be presented as part of a displayed view of a part of the feature cloud model of the realm, wherein the subset is identified using the association (Oi, see paragraphs 00167, 0178, Visualizes the global map at least partially, and outputs it to a screen of the terminal device 100.Specifically, when the display control unit 190 detects input of an instruction from a user, for example, the display control unit 190 transmits a request for transmission of the global map to the global map delivery unit 60 of the map management server 10. Then, the global map stored in the global map storage unit 30 is delivered from the global map delivery unit 60 of the map management server 10. The display control unit 190 receives the global map, visualizes the positions of objects in an area desired by a user (which may be an area different from the area where a user is currently located), and outputs it to the screen. A user can view the global map which is updated by such map update process on the screen of the terminal device 100 by using the display function provided through the global map delivery unit 60 of the map management server 10 and the display control unit 190 of the terminal device 100).

With respect to claim 7, Oi-Huston teaches  a computer-implemented method, further comprising:
before storing the association, processing by the server of the subset of feature cloud data to determine the association (Oi, see paragraphs 0178-0184, the display control unit 240, in response to an instruction from a user, at least partially visualizes the global map stored in the global map storage unit 30 of the server processing module 220 and outputs it to a screen. Further, the display control unit 240 may visualize the partial global map or the local map stored in the storage unit 132 of the client processing module 230 and output it to the screen).

With respect to claim 8, Oi-Arendash teaches a computer-implemented method,  wherein receiving by the server the series of digital contributions includes receiving a digital contribution from a given one of the remote computing devices in which the subset of feature cloud data is a part and is identified by the given computing device as a candidate for object processing and the method further comprises, before storing the association, processing by the server of the subset of feature cloud data to determine the association (Oi, see paragraphs 0178-0186, the display control unit 240, in response to an instruction from a user, at least partially visualizes the global map stored in the global map storage unit 30 of the server processing module 220 and outputs it to a screen. Further, the display control unit 240 may visualize the partial global map or the local map stored in the storage unit 132 of the client processing module 230 and output it to the screen The terminal device 100 may transmit additional information such as an image captured using the imaging unit 110 and the like, for example, in association with coordinate data together with the partial global map to the map management server 10. Then, the additional information is made viewable through the global map delivery unit 60 of the map management server 10 and the display control unit 190 of the terminal device 100, thereby enabling a plurality of users to share the additional information associated with the global map which is updated dynamically).

With respect to claim 9, Oi-Arendash teaches  a computer-implemented method, further comprising: 
receiving by the server a digital data set, wherein the digital data set contains object data, from a selected remote computing device (Oi, see FIGS. 3, 4, 6A, 6B, and paragraphs 0079-0080, 0090-0091, the partial global map extracting unit 40 (included in the map management server 10 ) receives information related to the position of the terminal device 100 (device 100a and 100b are equivalent to remote computing devices )through the communication interface 20 and extracts a partial global map according to the information. Then, the partial global map extracting unit 40 transmits the extracted partial global map to the terminal device 100 through the communication interface 20. The partial global map is a subset of the global map);

matching by the server, in the matching process, the processed digital data set with feature cloud data already stored in the feature cloud model of the realm to recognize an object encoded by the object data as corresponding to the selected one of the objects in the object database (FIGS. 9, 10, and paragraphs 0104-0105, upon obtaining an input image from the imaging unit 110, the self-position detecting unit 142 matches partial images included in the input image against the patch for each feature point illustrated in FIG. 9 stored in advance in the storage unit 132. The self-position detecting unit 142 then specifies a position of each feature point included in the input image (a position of a center pixel of the detected patch, for example) as a result of the matching. Three new feature points are set on the object at the time T=t (refer to FIG. 10b). This is a feature of the SLAM technology, and according to this, a cost of setting all of the feature points in  advance may be reduced and accuracy of the process may be improved using the increased number of feature points.; and transmitting to the selected remote computing device an identification of the association);
retrieving the association between the selected one of the objects in the object database and a subset of the realm model corresponding to the object encoded by the processed digital data set (Oi, see FIG. 3 and paragraphs 0141, the calculating unit 160 matches the position data of objects included in the partial global map against the position data of objects included in the local map and, based on a result of the matching, calculates the relative position and posture of the local map relative to the global map. The relative position and posture of the local map to the partial global map correspond to the displacement and slope of the local map coordinate system with reference to the global coordinate system. Specifically, 

With respect to claim 10, Oi-Arendash teaches a computer-implemented method, wherein the realm is a domain (Oi, see paragraphs 0069, 0078, 0186, the terminal device 100 has a sensor function capable of detecting positions of nearby objects. Then, the terminal device 100 generates a local map that represents positions of objects in the vicinity of its own device (e.g. in an area ALa or an area AL6) using the sensor function. In this embodiment, a case of using Simultaneous localization and mapping (SLAM) technology that can simultaneously estimate a position and a posture of a camera and a position of a feature point of an object present on an input image using a monocular camera as an example of the sensor function).  

With respect to claim 11, Oi-Arendash teaches a method, a computer-implemented method, wherein the realm is a domain (Oi, see paragraphs 0069, 0078, 0186, the terminal device 100 has a sensor function capable of detecting positions of nearby objects. Then, the terminal device 100 generates a local map that represents positions of objects in the vicinity of its own device (e.g. in an area ALa or an area AL6) using the sensor function. In this embodiment, a case of using Simultaneous localization and mapping (SLAM) technology that can simultaneously estimate a position and a posture of a camera and a position of a feature point of an object present on an input image using a monocular camera as an example of the sensor function).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (US 20110224902) in view of Huston et al. (US 20130222369) further in view of Arendash et al. (US 20150009206).

With respect to claim 4, Oi-Huston-Arendash teaches a computer-implemented method, further comprising:
receiving a set of brand-based digital contributions of brand-based content for integration into the feature cloud model (Oi, see FIG. 14A and paragraphs 0143-0145, the local map MLa includes four 
Oi-Arendash yet fails to explicitly disclose processing the received brand-based contributions to associate such brand-based contributions with the global coordinate system and storing and integrating each of the processed brand-based contributions in the realm model database the so as to provide the feature cloud model of the realm stored on the server, so that one of the brand-based contributions can be experienced by the end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model. 
However, Huston discloses processing the received brand-based contributions to associate such brand-based contributions with the global coordinate system (Huston, see paragraphs [0045] feature point matching refers to an operation for searching for and connecting the same feature points in two different images. One method for feature recognition is discussed herein in connection with Photsyth. A method for extracting a plane uses Simultaneous Localization and Map-building (SLAM)/Parallel Tracking and Mapping (PTAM) algorithm for tracking three-dimensional positional information of a camera and three-dimensional positional information of feature points in real time and providing AR using the plane has been suggested. However, since the SLAM/PTAM algorithm acquires the image to search for the feature points, computes the three-dimensional position of the camera and the three-dimensional positions of the feature points, and provides AR based on such information, a considerable computation is necessary. A hybrid system can also be used where a readily recognized symbol or brand is geo-referenced and machine vision substitutes the AR message) and
 storing and integrating each of the processed brand-based contributions in the realm model database the so as to provide the feature cloud model of the realm stored on the server, so that one of the brand-based contributions can be experienced by the end-user, if the end-user is affiliated with the brand and if the brand-based contribution is located in the selected portion of the model (Huston, see paragraphs [0075, 0103, 0149-0152] the crowdsourced random images and metadata can be used to update the images stored in a database. For example, in FIG. 3 a newly acquired image from a mobile device 10, 220 can be matched to the corresponding image in a database 212. By comparing the time Such a digital image can be stored and retrieved for use, such as a "street view" or photo, video, or panorama, or other type of stored image. Alternatively, many mobile devices have a camera for capturing a digital image which can be used as the background environment. Such a camera-sourced digital image may come from the user, friends, social network groups, crowd-sourced, or service provided. Because the use of a real environment as the background is common, "augmented reality" often refers to a technology of inserting a virtual reality graphic (object) into an actual digital image and generating an image in which a real object and a virtual object are mixed (i.e. "mixed reality"). Augmented reality is often characterized in that supplementary information using a virtual graphic may be layered or provided onto an image acquired of the real world. Multiple layers of real and virtual reality can be mixed. In such applications the placement of an object or "registration" with other layers is important. That is, the position of objects or layers relative to each other based on a positioning system should be close enough to support the application. As used herein, "artificial reality" ("AR") is sometimes used interchangeably with "virtual," "mixed," or "augmented" reality, it being understood that the background environment can be real or virtual).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Oi-Arendash with the teaching of Huston to provide the system for receiving images and metadata from multiple devices having a camera. The image processing server uses the network and global positioning system information from the mobile device to process the metadata to obtain very accurate locations for the point of origin of images. The server processes the images to build a three-dimensional model of one or multiple targets proximate the point of interest. An experience platform is connected to the image processing server for storing the three-dimensional targets. In doing so, the remote user is allowed to participate in the event by accessing the experience platform and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
PG. Pub. US 2015/0091891 Computer-implemented method for creating virtually teleporting non-holographically e.g. virtual meeting, involves displaying in real time final integrated teleported composite scene or environment on display panel at terminal.   
Patent No. US 8525829 Multi-view mask apparatus for creating three-dimensional display, has relay lens assembly that is transparent and non-inverting of images passed through relay lens assembly and mask display device operable to display mask contents.
PG. Pub. US 2008/0163379 Device-accessible viewer-perceivable content's derivable value increasing method for use in e.g. personal computer, involves storing data record at data storage unit of server, where record has unique content identifier. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

09/11/2021






/ELIZABETH KASSA/Examiner, Art Unit 2457

/HEE SOO KIM/Primary Examiner, Art Unit 2457